DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed after the mailing date of the notice of allowance on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed copy is attached herewith.
Allowable Subject Matter
Claims 1-2,4-7,9-10,12-15,17, and 19 (renumbered 1-14) are allowed.
The prior art of record along with art filed on 03/26/2021 either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, 
As in claim 1: a charging system for a vehicle comprising among other patentable features, “…a plurality of voltage converters coupled to the input device, wherein: a first voltage converter of the plurality of voltage converters has an input coupled to the input device and an output coupled to the second energy storage device and is configured to boost the input voltage to an intermediate voltage for charging the second energy storage device; and a second voltage converter of the plurality of voltage converters has an input coupled to the first voltage converter and an output coupled to the first energy storage device and is configured to buck the  and a switching device coupled between the first energy storage device and the electromechanical device, the switching device configured to be -2-Applicants: Robert Dean King et al. Application No.: 16/787,185 conducting when the vehicle is in a driving mode, the switching device configured to be non-conducting when the first energy storage device and second energy storage device are being charged.”.
As in claim 9: “…a plurality of DC converters coupled to the input device…comprising a first DC converter having an input coupled to the input device and an output coupled to the second battery and a second DC converter having an input coupled to the first DC converter and an output coupled to the first battery, the plurality of DC converters configured to: boost the input voltage to an intermediate voltage via a first DC converter for charging the second battery; and buck the intermediate voltage to an output voltage via a second DC converter to charge the first battery, a contactor coupled between the first battery and the traction motor, the contactor configured to be closed when the vehicle is in a driving mode, the contactor configured to be open when the first battery and the second battery are being charged”.
As in claim 17: “…a method comprising: providing an input voltage via an input device … boosting the input voltage to an intermediate voltage via a first voltage converter of the plurality of voltage converters for charging the second energy -5-Applicants: Robert Dean King et al.Application No.: 16/787,185storage device, the first voltage converter having an input coupled to the input device and an output coupled to the second energy storage device; bucking the intermediate voltage to an output voltage via a second voltage  and operating the switching device to be non-conducting when the first energy storage device and the second energy storage device are being charged”.
Claims 2,4-7 depend directly from claim 1 and thus are allowed for the same reasons.
Claims 10,12-15 depend directly from claim 9 and thus are allowed for the same reasons.
Claim 19 depend directly from claim 17 and therefore is allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859

/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 1, 2021